DETAILED ACTION
	This is the first office action regarding application number 15/929,373, filed on Apr 29, 2020. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 51-71 is/are currently pending and have been examined.
Claim(s) 1-50 has/have been cancelled. 
Claim(s) 51-71 have been newly added in a pre-examination amendment.


Information Disclosure Statement
	The information disclosure statement(s) filed Oct 9, 2020 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Drawings
The drawings are objected to because of the following informalities:
Drawings are difficult to see. After processing, they are blurry and small. Image size should be increased to prevent loss of detail. 
Appropriate correction is required.


Claim Objections
Claim(s) 51 is/are objected to because of the following informalities:  
Claim 51, line 3, “, and oriented” should be “and oriented”. The comma should be removed.   
Appropriate correction is required.


Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 51-69 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 

Claim(s) 51 has/have been amended to recite “wherein an obstacle of said array of obstacles is oriented at an angle of less than 90º with respect to a surface of said obstacles”. Support for the limitation of the instant claims was not found by the examiner in the original disclosure, as no mention of an obstacle being angled with respect to the rest of the obstacles has been found. The specification supports the angling the obstacles in relation to the flow and/or to the plane of the substrate (see instant specification: [0012]-[0013]; [0049]) but not angling an obstacle with respect to a surface of the rest of the obstacles as recited in the instant claims. Thus, the limitations of Claim(s) 51 are considered new matter. 

Claim(s) 52-69 is/are rejected by virtue of dependency. 


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 67 and 69 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	
	Regarding Claim 67, the recitation “given type of target analyte” is unclear. The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite (see MPEP § 2173.05 (b)).

Regarding Claim 69, the recitation “said one or more additional microfluidic devices” is unclear. There is no antecedent basis for this limitation in the claim. The examiner believes this claims should depend from Claim 68 and will treat it as such for the purposes of compact prosecution.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 70-71 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Huang et al (US 2013/0168298).

Regarding Claim 70, Huang teaches a microfluidic device (see Huang: Abstract), comprising:
a fluidic channel (see Huang: “a microfluidic channel”, [0007])
and an array of obstacles disposed (see Huang: “an ordered array of obstacles within the microfluidic channel. The ordered array of obstacles is asymmetric with respect to the average direction of the applied field”, [0008])
wherein said array of obstacles is configured to separate one or more senescent cells from a fluid having a volume less than or equal to about 1 milliliter (mL) at an efficiency greater than about 70% upon flow of said fluid through said fluidic channel (the examiner notes that this is a functional limitation that does not add further structure to the array of obstacles)
Note: Claim(s) 70 contain a large amount of functional language (i.e. “configured to…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	

Regarding Claim 71, Huang teaches a method (see Huang: Abstract), comprising:
directing a fluid comprising one or more target analytes into a microfluidic device (see Huang: “fluorescent microspheres of 0.60 µm, 0.70 µm, 0.80 µm, 0.90 µm and 1.03 µm diameter were mixed and injected into the array”, [0072]), said microfluidic device comprising:
a fluidic channel (see Huang: “a microfluidic channel”, [0007])
and an array of obstacles disposed in said fluidic channel and oriented at an angle greater than 0º relative to a direction of a fluid flow in said fluidic channel (see Huang: “an ordered array of obstacles within the microfluidic channel. The ordered array of obstacles is asymmetric with respect to the average direction of the applied field”, [0008]).
and wherein said array of obstacles is configured to separate one or more target analytes from a fluid flowing through said fluidic channel (see Huang: “a microfluidic device that separates particles in fluid according to size”, [0046])
directing said fluid to flow through said fluid channel (see Huang: “fluorescent microspheres of 0.60 µm, 0.70 µm, 0.80 µm, 0.90 µm and 1.03 µm diameter were mixed and injected into the array…”, [0072])
separating at least a portion of the one or more target analytes from said fluid using said array of obstacles upon flow of said fluid through said fluidic channel (see Huang: “The beads were separated into different streams using a flow speed of ~40 µm/s”, [0072])

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 51-52, 56, 59-61, 63, 68-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2013/0168298) in view of Wang et al (US 2014/0352382).

Regarding Claim 51, Huang teaches a microfluidic device (see Huang: Abstract), comprising:
a fluidic channel (see Huang: “a microfluidic channel”, [0007])
and an array of obstacles disposed in said fluidic channel and oriented at an angle greater than 0º relative to a direction of a fluid flow in said fluidic channel (see Huang: “an ordered array of obstacles within the microfluidic channel. The ordered array of obstacles is asymmetric with respect to the average direction of the applied field”, [0008]).
and wherein said array of obstacles is configured to separate one or more target analytes from a fluid flowing through said fluidic channel (see Huang: “a microfluidic device that separates particles in fluid according to size”, [0046])
Huang does not teach “wherein an obstacle of said array of obstacles is oriented at an angle of less than 90º with respect to a surface of said obstacles”, as per the 112(b) interpretation.
However, Wang teaches the analogous art of a microfluidic device with tunable microstructures (see Wang: Abstract). Wang teaches that the tunable micropillars can be slanted with respect to the substrate to facilitate cell manipulation, droplet/bubble manipulation, directional liquid spreading and light interaction of the surface (see Wang: [0044]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the structures of the obstacles of Huang to be slanted with respect to the substrate as taught by Wang, because Wang teaches that the tunable micropillars can be slanted with respect to the substrate to facilitate cell manipulation, droplet/bubble manipulation, directional liquid spreading and light interaction of the surface (see Wang: [0044]).
Note: Claim(s) 51-69 contain a large amount of functional language (i.e. “configured to…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	
	
	
Regarding Claim 52, modified Huang teaches all the limitations as applied to Claim 51 and further teaches wherein said array of obstacles is oriented at an angle between about 5º to 30º relative to said direction of said fluidic channel (see Huang: “array filling the channel consists of a square lattice of cylindrical obstacles… lattice is rotated by 5.7.degree”, [0069]; Fig 9).

Regarding Claim 56, modified Huang teaches all the limitations as applied to Claim 51 and further teaches wherein each obstacle of said array of obstacles is oriented at said angle of less than 900 with respect to said surface of said obstacles (see modification of Claim 51).

Regarding Claim 59, modified Huang teaches all the limitations as applied to Claim 51 and further teaches wherein said array of obstacles is configured to direct said one or more target analytes to flow at a direction different from said direction of said fluid flow (see modification of Claim 51; the examiner notes that as the posts interrupt fluid flow, and thus the flow lines, the particles would move with the disrupted flow lines).

Regarding Claim 60, modified Huang teaches all the limitations as applied to Claim 51 and further teaches wherein said array of obstacles is configured to separate said one or more target analytes from said fluid based at least partially on a size of said one or more target analytes (see modification of Claim 51).

Regarding Claim 61, modified Huang teaches all the limitations as applied to Claim 51 and further wherein said array of obstacles comprises three- dimensional (3D) microstructures (see modification of Claim 51; see Huang, for example, Fig 2).

Regarding Claim 63, modified Huang teaches all the limitations as applied to Claim 51 and further teaches wherein obstacles of said array of obstacles are non-porous (see Huang: “an obstacle may refer to a post outstanding on a base substrate, a hydrophobic barrier for aqueous fluids, etc”, [0048]; Huang teaches the material for the substrate can be glass, for example, which is known to not be porous).

Regarding Claim 68, modified Huang teaches all the limitations as applied to Claim 51 and further teaches comprising an outlet in fluidic communication with an inlet of one or more additional microfluidic devices (see Huang: “Two arrays of different critical sizes put together in series can separate a mixture of particles into three size ranges, large, medium, and small…”, [0056]; Fig 13; Huang describes multiple arrays in connection such that particles are progressively separated).

Regarding Claim 69, modified Huang teaches all the limitations as applied to Claim 68 and further teaches wherein said microfluidic device and said one or more additional microfluidic devices are connected in parallel, in series or in a combined configuration of in series and in parallel (see Huang: “Two arrays of different critical sizes put together in series can separate a mixture of particles into three size ranges, large, medium, and small…”, [0056]; Fig 13; Huang describes multiple arrays in connection such that particles are progressively separated).


Claim(s) 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2013/0168298) in view of Wang et al (US 2014/0352382) and in further view of Huang II (US 2014/0190903).

Regarding Claim 53, modified Huang teaches all the limitations as applied to Claim 51.
Modified Huang does not teach “wherein a distance between said array of obstacles and a side wall of said fluidic channel increases along said direction of said fluid flow”.
However, Huang II teaches the analogous art of filtration and separation systems (see Huang II: Abstract). Huang II teaches that filter cascade arrangements can be made to have an array of pillars that align such that they are further away from the channel walls as the channel goes on, stating that these structures are useful for separating particles into three or more fractions according to the particles' mechanical properties, e.g. size, shape, deformability, flexibility, elasticity, and/or viscosity (see Huang II: [0248]; Fig 19A-B). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the arrangement of the pillars of modified Huang to align such that they are further away from the channel walls as the channel goes on as taught by Huang II, because Huang II teaches that these structures are useful for separating particles into three or more fractions according to the particles' mechanical properties, e.g. size, shape, deformability, flexibility, elasticity, and/or viscosity (see Huang II: [0248]; Fig 19A-B).


Claim(s) 54-55 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2013/0168298) in view of Wang et al (US 2014/0352382) and in further view of Grisham et al (US 2016/0047735).

Regarding Claim 54, modified Huang teaches all the limitations as applied to Claim 51.
Modified Huang does not teach “wherein individual obstacles of said array of obstacles have a quadrilateral cross-section”.
However, Grisham teaches the analogous art of microfluidic devices with arrays of obstacles (see Grisham: Abstract). Grisham teaches that cross sectional shape of an obstacle can be of any desired shape and provides various options for the shape, including a parallelogram (i.e. a quadrilateral shape) (see Grisham: [0358]; Fig 19A-B). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the shape of the pillars of modified Huang to be a parallelogram (i.e. a quadrilateral shape) as taught by Grisham, because Grisham teaches a multiplicity of shapes that function for providing obstacles in a microfluidic device (see Grisham: [0358]; Fig 19A-B). The examiner notes that Grisham clearly mentions parallelograms as an option for posts and that changing the shape would have had a predictable result as it is a known prior art element (see MPEP 2141 (III), KSR Rationales). 

Regarding Claim 55, modified Huang teaches all the limitations as applied to Claim 54 and further teaches wherein said quadrilateral cross-section is a parallelogram cross-section (see modification of Claim 54).

Regarding Claim 57, modified Huang teaches all the limitations as applied to Claim 51.
Modified Huang does not teach “wherein an average spacing size between obstacles of said array is between about 100 nanometers and 100 micrometers (µm)”.
However, Grisham teaches the analogous art of microfluidic devices with arrays of obstacles (see Grisham: Abstract). Grisham teaches that the size between the gaps can be of any size that is of use to the application at hand, and specifically calls out sizes ranging from 1 to 3000 µm (see Grisham: [0348]). The examiner notes that the claimed range of “about 100 nanometers and 100 micrometers (µm)” overlaps with the range described in Grisham (1 µm to 3000 µm), such that it would have been obvious to one of skill in the art to to have selected the portion of the thickness of the sheet that corresponds to the claimed range (100 nm to 100 µm) since Grisham teaches that these values are well known in the art (see Grisham: [0348]). Furthermore, overlapping ranges have been held by the courts to be prima facie obvious absent any showing of unexpected results or criticality (see: MPEP § 2144.05 (I))
It would have been obvious to one skilled in the art before the filing date of the invention to modify the gap between the pillars of modified Huang to be between about 100 nanometers and 100 micrometers (µm) as taught by Grisham, because Grisham teaches a range encompassing said values, demonstrating that the claimed gap size was known in the art (see Grisham: [0348]).


Claim(s) 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2013/0168298) in view of Wang et al (US 2014/0352382) and in further view of Novak et al (US 2017/0022464).

Regarding Claim 58, modified Huang teaches all the limitations as applied to Claim 51.
Modified Huang does not teach “wherein said array of obstacles has a height less than or equal to a height of said fluidic channel”.
However, Novak teaches the analogous art of microfluidic devices using obstacles to create flow gradients (see Novak: Abstract). Novak teaches that the height of posts can be the same as the chamber heights or that the heights can be shorter than the height of the walls of the chamber depending on the desired effect upon the fluid as Novak describes that the geometric features such as the gaps and angles affect the fluid contact angle in an expected manner (see Novak: [0070]; [0075]; [0079]-[0080]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the height of the pillars of modified Huang to be of the channel height or lower than channel height as taught by Novak, because Novak teaches that the geometric features such as the gaps and angles affect the fluid contact angle in an expected manner (see Novak: [0070]; [0075]; [0079]-[0080]).


Claim(s) 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2013/0168298) in view of Wang et al (US 2014/0352382) and in further view of Pizzi et al (WO 2009/147486, see attached document).

Regarding Claim 62, modified Huang teaches all the limitations as applied to Claim 51.
Modified Huang does not teach “wherein said array of obstacles has a height less than or equal to a height of said fluidic channel”.
However, Pizzi teaches the analogous art of microfluidic devices for making measurements of cell migration in response to a chemotaxis (see Pizzi: Abstract). Pizzi teaches that for columns used to measure chemotaxis, the obstacles can be deformable to enable an adjustable resistance that the cells must undergo (see Pizzi: Page 6, line 19-24). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the pillars of modified Huang to be deformable as taught by Pizzi, because Pizzi  teaches that deformable obstacles provide for adjustable resistance for chemotaxis studies (see Pizzi: Page 6, line 19-24).


Claim(s) 64-65 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2013/0168298) in view of Wang et al (US 2014/0352382) and in further view of Grisham II et al (US 2017/0209864).

Regarding Claim 64, modified Huang teaches all the limitations as applied to Claim 51.
Modified Huang does not teach “wherein said array of obstacles has a height less than or equal to a height of said fluidic channel”.
However, Grisham II teaches the analogous art of microfluidic devices using obstacles fo isolation of particles (see Grisham II: Abstract; [0003]-[0005]). Grisham II teaches a three section device (i.e. channels in fluidic communication) with progressively smaller pillars and gaps for capturing different cells (see Grisham II: [0409]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the channel of modified Huang to be a three part device Grisham II, because Grisham II teaches that the structure can be used to provide progressively smaller pillars and gaps for capturing different cells (see Grisham II: [0409]).

Regarding Claim 65, modified Huang teaches all the limitations as applied to Claim 64 and further teaches further comprising an additional array of obstacles disposed within said additional fluidic channel, which additional array of obstacles is configured to capture and retain said one or more target analytes (see modification of Claim 64). 

Regarding Claim 67, modified Huang teaches all the limitations as applied to Claim 51.
Modified Huang does not teach “a plurality of microfluidic channels, each comprising a different array of obstacles, configured to separate a given type of target analyte from a plurality of types of target analytes within said fluid, wherein said one or more target analytes are of said given type”.
However, Grisham II teaches the analogous art of microfluidic devices using obstacles fo isolation of particles (see Grisham II: Abstract; [0003]-[0005]). Grisham II teaches a three section device (i.e. channels in fluidic communication) with progressively smaller pillars and gaps for capturing different cells (see Grisham II: [0409]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the channel of modified Huang to be a three part device Grisham II, because Grisham II teaches that the structure can be used to provide progressively smaller pillars and gaps for capturing different cells (see Grisham II: [0409]).


Claim(s) 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2013/0168298) in view of Wang et al (US 2014/0352382), Grisham II et al (US 2017/0209864) and in further view of Blom et al (US 2017/0045504).

Regarding Claim 66, modified Huang teaches all the limitations as applied to Claim 65.
Modified Huang does not teach “wherein an individual obstacle of said additional array of obstacles has an opening, which opening has a dimension greater than or equal to a size of said one or more target analytes”.
However, Blom teaches the analogous art of microfluidic devices for trapping particles (see Blom: Abstract). Blom teaches that pillars for trapping particles can be constructed such that they define an open area formed ‘by the base and legs’ of the channel and pillars, respectively, to form a U-shaped structure and visually describes such an arrangement (see Blom: [0114]; Fig 3A). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the pillars of modified Huang to have a U-shaped structure as taught by Blom, because Blom teaches that the structure can be used to capture particles (see Blom: [0114]; Fig 3A).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797